 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAMS & COCHRANE, LLP,                          Case No.: 17-CV-01436-GPC-MSB
12                                     Plaintiff,
                                                        ORDER STRIKING PLAINTIFF’S
13   v.                                                 PRIOR MOTION FOR JUDGMENT
                                                        ON THE PLEADINGS; VACATING
14   ROBERT ROSETTE; ROSETTE &
                                                        PRIOR ORDER; REINSTATING
     ASSOCIATES, PC; ROSETTE, LLP;
15                                                      OPERATIVE MOTION FOR
     QUECHAN TRIBE OF THE FORT
                                                        JUDGMENT ON THE PLEADINGS
16   YUMA INDIAN RESERVATION, a
     federally-recognized Indian tribe; and
17                                                      [ECF Nos.: 238, 235, 227]
     DOES 1 THROUGH 100,
18                                   Defendant.
19
20         This order is necessitated by filing errors occasioned by multiple amended
21   complaints and motions for judgment on the pleadings which misidentify the operative
22   pleadings. The errors that have created confusion started with a motion for judgment on
23   the pleadings (ECF No. 227) filed by Plaintiff Williams & Cochrane, LLP’s (“Plaintiff”)
24   on October 2, 2019 against Defendant Quechan Tribe’s answer to Plaintiff’s first
25   amended complaint and counterclaims which itself was filed on June 21, 2018. ECF No.
26   94. However, as of December 6, 2018, Plaintiff had already filed a third amended
27
                                                    1
28                                                                            17-CV-01436-GPC-MSB
 1   complaint (ECF No. 174) which then led Defendant Quechan Tribe to file an answer to
 2   the third amended complaint and counterclaims on December 20, 2018. ECF No. 182.
 3   Accordingly, the operative pleading on Defendant Quechan Tribe’s counterclaims as of
 4   December 20, 2018 was Defendant Quechan Tribe’s answer to the third amended
 5   complaint and counterclaims. Since the motion for judgment on the pleadings attacked a
 6   pleading that had been superseded and replaced, the motion for judgment on pleadings
 7   was moot. This mistake by counsel than led to the next one.
 8         Thereafter, on September 25, 2019, Plaintiff filed a fourth amended complaint.
 9   ECF No. 220. On October 8, 2019, Defendant Quechan Tribe filed an answer to
10   plaintiff’s fourth amended complaint and counterclaims. ECF No. 231. On October 22,
11   2019, Plaintiff filed what was titled an amended motion for judgment on the pleadings as
12   to the answer to fourth amended complaint and counterclaims. ECF No. 235. Although
13   this motion was captioned as an amended motion for judgment on the pleadings, it was
14   not an amended motion since Plaintiff had not previously filed a motion for judgment on
15   pleadings as to the answer to the fourth amended complaint and counterclaims.
16   Ultimately, this motion is, in fact, a standalone motion for judgment on the pleadings
17   against Defendant Quechan Tribe’s answer to Plaintiff’s fourth amended complaint and
18   counterclaims (ECF No. 231), which was filed on October 8, 2019. Recognizing it as
19   such, the Court will reinstate the motion and treat it as the operative motion for judgment
20   of pleadings on Quechan’s answer to the fourth amended complaint and counterclaims.
21         In sum, the Court hereby DENIES AS MOOT ECF No. 227 (Plaintiff’s motion
22   for judgment on the pleadings against Defendant Quechan Tribe’s answer to Plaintiff’s
23   first amended complaint and counterclaims); WITHDRAWS ECF No. 238 (the Court’s
24   order striking plaintiff’s amended motion for judgment on the pleadings); and
25   REINSTATES ECF No. 235 as the operative motion for judgment on the pleadings
26
27
                                                  2
28                                                                            17-CV-01436-GPC-MSB
 1   against Defendant Quechan Tribe’s answer to Plaintiff’s fourth amended complaint and
 2   counterclaims.
 3         The Court notes that the above problems could have been avoided with more
 4   attention by Plaintiff’s counsel to the operative pleadings.
 5         Any response to ECF No. 235 must be filed by January 3, 2020. Any reply must
 6   be filed by January 17, 2020. The hearing on this matter shall be re-scheduled for
 7   March 13, 2020 at 1:30 PM in Courtroom 2D.
 8
 9         IT IS SO ORDERED.
10   Dated: December 5, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                   3
28                                                                        17-CV-01436-GPC-MSB
